Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
Claims 1, 3, 6-11, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Wu et al., discloses all of the limitations set forth in the previous Office Action.  However, Wu et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “ wherein the repairing method further comprises disconnecting a connection between the second terminal of the first thin film transistor and the first data line, wherein the orthographic projection of the repair line on the base substrate partially overlaps an orthographic projection of a second pixel electrode on the base substrate, the second pixel electrode is connected to a second thin film transistor, the second thin film transistor being a thin film transistor closest to the breakpoint among the thin film transistors connected to the second portion, wherein an orthographic projection of a first terminal of the second thin film transistor on the base substrate partially overlaps that of the second portion on the base substrate, wherein the repairing method further comprises: disconnecting a connection between a second terminal of the second thin film transistor and a second data line of the plurality of data lines; connecting the second portion to the first terminal of the second thin film transistor by soldering; and connecting the first pixel electrode and the second pixel electrode to the repair line by soldering, respectively, wherein taking the common electrode line segment from the common electrode line to which the first pixel electrode corresponds as the repair line comprises: cutting the common electrode line from gaps between the first pixel electrode and the second pixel electrode, and respective adjacent data lines of the plurality of data lines”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claim 3: Since claim 3 depends directly on the allowed claim 1, claim 3 is also allowed.
Regarding claim 6:  The closest prior art, Wu et al., discloses all of the limitations set forth in the previous Office Action.  However, Wu et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “electrically connecting the first terminal of the first thin film transistor to the first portion such that the first portion is electrically connected to a first pixel electrode connected to the first thin film transistor; taking a common electrode line segment from a common electrode line to which the first pixel electrode corresponds as a repair line, an orthographic projection of the repair line on the base substrate partially overlapping an orthographic projection of the first pixel electrode on the base substrate; and connecting the first pixel electrode to the second portion via the repair line, the repairing method comprises: cutting the first gate line to which the first thin film transistor is connected to form a gate line body and a patch separated from the gate line body, the patch being connected to the first thin film transistor, the first thin film transistor being separated from the gate line body, wherein a size of the patch is smaller than a size of the first gate line in a direction in which the data lines extend”.  Therefore, claim 6 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 7-11: Since claims 7-11 depend either directly or indirectly on the allowed claim 6, claims 7-11 are also allowed.
Regarding claim 14:  The closest prior art, Wu et al., discloses all of the limitations set forth in the previous Office Action.  However, Wu et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein the array substrate comprises a first thin film transistor, the first thin film transistor being a thin film transistor closest to the breakpoint and connected to the first portion among the plurality of thin film transistors, wherein a first gate line of the plurality of gate lines corresponding to the first thin film transistor is divided into a gate line body and a patch separated from the gate line body, the first thin film transistor and the gate line body being separated from each other, the first portion being electrically connected to the second portion via the patch, the first terminal of the first thin film transistor, a first pixel electrode connected to the first terminal of the first thin film transistor, and a repair line, wherein a size of the patch is smaller than a size of the first gate line in a direction in which the data lines extend; and wherein the repair line is a common electrode line segment taken from a common electrode line to which the first pixel electrode corresponds and separated from a remaining portion of the common electrode line, an orthographic projection of the repair line on the base substrate partially overlapping that of the first pixel electrode on the base substrate”.  Therefore, claim 14 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 16-18: Since claims 16-18 depend either directly or indirectly on the allowed claim 14, claims 16-18 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871